Citation Nr: 1630573	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  07-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2 to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty in the Air Force from February 1948 to September 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony in support of his claim during a December 2009 Travel Board hearing; a transcript of this hearing is of record.  

The Board remanded this issue in May 2010 and February 2012 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was an on-site participant in Operation RANCHER, which involved the atmospheric detonation of a nuclear device, and he is a "radiation-exposed Veteran" for VA purposes.

2.  Diabetes mellitus is not a disorder presumed to be the result of exposure to ionizing radiation, nor is it a radiogenic disease.

3.  Diabetes mellitus did not manifest is service or during the first year to a compensable degree following separation from service, and it is less likely than not related to the Veteran's military service to include his exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 2 are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See June 2005 and May2012 VCAA/DTA letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, the Veteran's service treatment and personnel records are associated with the claims file as well as copies of post-service VA and non-VA treatment records.  The transcript of the hearing and various lay statements are also of record.

The case was remanded twice for additional development to include VA examinations and opinions, verification of his exposure to ionizing radiation, and to obtain a dose estimate.  Together the original examination and the supplemental opinion are thorough, predicated on a review of all available evidence, and contain an adequate rationale.  As a whole, the development complies with the Remand directives and is sufficient to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

No further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board, therefore, may make a decision on the appeal.

II. Legal Criteria and Analysis

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is evident that the Veteran has a current diagnosis of diabetes mellitus, type 2.  See page 1 Medical Treatment Record - Non-Government Facility, received October 2006, and February 2011 VA examination.

There was no evidence of this disease during the Veteran's period of military service.  Service treatment records are silent for complaints findings or symptoms associated with diabetes mellitus.  See STR - Medical.  Notably, May 1949, February 1951, and August 1953 service examinations show urinalysis testing was negative for sugar.  See pages 5, 66, 76 of STRs - Medical. 

There is also no evidence that service connection for diabetes mellitus is applicable on a presumptive basis as a chronic disease.  The earliest documented diagnosis of diabetes mellitus is found in a December 1999 private treatment record that shows diabetes mellitus was diet controlled.  See page 47 of Medical Treatment Record - Non-Government Facility received June 2001.

Prior to this, there is an April 1998 private treatment record that indicates the Veteran's glucose level was elevated, but no diagnosis was noted.  Since the Veteran was concerned by this finding because he had a relative that was diabetic, it does not appear as though he himself had been previously diagnosed with the disease.  See page 15 of MTR-NGT received October 2006.

In an April 2011 statement, the Veteran reported that he was unsure of the onset of his diabetes, but that he did pass out approximately 2 years after his discharge from service and was diagnosed with hypoglycemia, which he was told could later turn into diabetes.  See Notice of Disagreement dated August 2007.  Even if the Board accepts his statement as factually accurate, the Veteran still did not have a diagnosis of diabetes mellitus in the first year after service or even for many decades after service.  

As there is no evidence of diabetes mellitus manifested to a compensable degree within the first year following his separation and in fact was not diagnosed until approximately 46 years after service, service connection as a chronic disease under 38 C.F.R. § 3.309(a) on a presumptive basis is not warranted.

As for evidence of continuing symptomatology after service, the evidence does not show, nor does the Veteran contend, his diabetes manifested in service and continued after service.  He clearly denied that the disease began during service.  See Notice of Disagreement dated August 2007.  His post service treatment records only date back to 1997 and contain no indication that he had any symptoms associated with diabetes mellitus that date back to 1953.  See Medical Treatment Record - Non-Government Facility received October 2006.  Even the one hypoglycemic episode the Veteran reported having 2 years after service is not shown to have been followed by recurrent episodes or other symptoms associated with diabetes mellitus.  Accordingly, the Board finds that service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  See Walker, supra.

Thus, in order to establish service connection for diabetes mellitus, the record must contain at least an approximate balance between positive and negative evidence as to the question of whether that his current disorder is related to his military service in general or any 1 of the 3 methods based on his radiation exposure during service.

From the outset, the Board acknowledges that the Veteran's exposure to ionizing radiation during service is confirmed and dose estimates have been provided based on evidence the Veteran provided.  See July 2010 DPRIS Response and December 201 Correspondence.   He is also considered a radiation-exposed Veteran based on his confirmed participation in Operation RANCHER.  Id; see also 38 C.F.R. § 3.309(d)(3).

38 C.F.R. § 3.303(d)(2) lists diseases that are specific to radiation-exposed veterans.  A Veteran exposed to radiation and then later develops any of the listed diseases in this section is afforded service connection on a presumptive basis absent any rebuttable evidence.  Diabetes mellitus, type 2, is not among the diseases presumed to be related to radiation, so service connection on this basis is not available.  

3.311(b)(1) provides that upon initial review of a claim, when it is determined that (i) a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (ii) such Veteran subsequently developed a radiogenic disease; and (iii) such disease first became manifest within the applicable specified period, before its adjudication, the claim will be referred to the Under Secretary for Benefits for consideration as to whether sound scientific and medical evidence, including an advisory medical opinion from the Under Secretary for Health if necessary, indicates that the claimed disease resulted from exposure to radiation in service.

For VA purposes, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes all of the diseases listed in 38 C.F.R. § 3.311 (b)(2).  Since diabetes mellitus is not listed, it is not considered a radiogenic disease.  This section also does not list diabetes mellitus as a radiogenic disease and as noted below a VA clinician stated it is not a radiogenic disease, so the third step involving obtaining an advisory opinion from the Under Secretary for Health is not necessary.  

Consequently, the focus must turn to whether there is sufficient nexus evidence to grant the claim.

In favor of his belief that his diabetes is related to radiation exposure during service, the Veteran has submitted articles that address the effects of radiation exposure.  

A February 2008 article in SAGE journals discusses low-dose radiation and its clinical implications.  The article indicates that oxidative damage to tissues is a major pathogenesis of disease such as diabetes and that data shows low-dose radiation can have a preventive effect on the development of diabetes.  Low-dose radiation exposure in mice was shown to reduce the incidence of alloxan-induced diabetes and delay onset of hyperglycemia in diabetes-prone non-obese diabetic mice.  The mechanisms by which low-dose radiation prevented diabetes were unclear.

A September 2010 blog posting about diabetes, mercury and radiation states that diabetes is expanding exponentially in the world and that it can be partially traced to people's increased exposure to radiation.  The author acknowledged that there is little research in the connection between radiation poisoning and diabetes, but indicated that it should not be ignored.  The article notes that radiation exposure causes free radicals to penetrate tissues and organs and that these free radicals are destructive and a fundamental cause of disease.  Mass screenings were done on Hiroshima City survivors and between 1971 and 1992 there was an increase in diabetes among men and women.  See Medical Treatment Record - Non-Government Facility received May 2012.

These records do not provide much in the way of probative evidence in support of the claim.  In particular, the 2008 article goes so far as to suggest low-dose radiation may prevent or delay the development of diabetes mellitus.  The 2010 blog on the other hand supports an association between diabetes and radiation exposure, but admits there has been little research done in this area.  While such evidence cannot be completely discounted, its probative value is further diminished by the fact that its application is only broad-based and does not take into account the specific facts and circumstance unique to the Veteran's situation.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  Thus, the articles submitted do not carry the weight of a medical opinion designed to address facts specific to the Veteran's case.  To the extent that an article was submitted that discussed radiation exposure from nuclear weapons testing, it involved cancer and not diabetes mellitus.  See May 2012 Medical Treatment Record - Government Facility. 

Dr. T. O offered two medical opinions that addressed whether there was a nexus between the Veteran's diabetes mellitus and his radiation exposure.  In June 2009, the physician noted the Veteran's exposure to radiation in service and opined that diabetes could be related to radiation exposure.  See Medical Treatment Record - Non-Government Facility received August 2007.  This opinion is speculative at best since it was offered with no degree of certainty.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  Therefore, his has no real probative value.

In a subsequent letter dated in December 2009, the physician changed his opinion and stated that the Veteran's radiation was more likely as not related to radiation exposure.  See Medical Treatment Record - Non-Government Facility received December 2009.  This opinion has minimal probative value because the physician did not offer any rationale that explained his opinion that linked diabetes to radiation.  Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (Citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Board sought additional development in order to obtain a legally sufficient opinion.  An initial opinion was offered in February 2011 and since it was incomplete the clinician provided a supplemental opinion in May 2012.  

The clinician noted that the Veteran reported being diagnosed with diabetes mellitus approximately 15 years earlier when he was 66 years old.  The clinician noted that the service treatment records are negative for diagnosis of diabetes mellitus and that the Veteran was diagnosed with diabetes mellitus several years after his service.  The letter from Dr. T. O dated December 1, 2009 was reviewed which states that the Veteran's radiation exposure more likely than not caused DNA changes resulting in diabetes mellitus.

The Veteran reported exposure to ionizing radiation in the service and stated that his duty was gathering of radioactive data obtained by flying through radioactive clouds and capturing samples on special filters.  Although the Veteran's physician's letter from December 2009 states that the Veteran's diabetes mellitus is more likely as not related to the radiation exposure, the examiner observed that there is no supporting evidence in the medical literature documenting diabetes mellitus as a radiogenic disease.  Diabetes mellitus is not an established radiogenic disease based on review of the medical literature.  The Veteran's diabetes mellitus is less likely as not related to his active duty or his exposure to ionizing radiation.  See February 2011 VA Examination.  

In the May 2012 VA supplemental opinion, the physician again opined that the Veteran's diabetes mellitus is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The physician reviewed the Veteran's file and medical literature, and consulted with a VA endocrinologist.  She noted that the Veteran's service treatment records were negative for documentation of diabetes mellitus and that he was diagnosed with the disease years after service.  

In addressing the articles submitted, she commented that the author of the article acknowledges the fact that there is little research into the connection between radiation poisoning and diabetes.  The article states that diabetes and cancer are linked and that about 80 percent of pancreatic cancer patients have glucose intolerance or frank diabetes.  The article also comments on a study from American Journal of Epidemiology where mass screening for DM was conducted on atomic bomb survivors resident in Hiroshima since 1961 and that from 1971 to 1992 an increased prevalence of diabetes mellitus was observed.  The clinician noted that the article does not take into account other risk factors for diabetes mellitus and also does not show a causational link between radiation exposure and development of diabetes mellitus.  There were no studies found on literature review which support a direct causational link between exposure to ionizing radiation and development of diabetes mellitus.  Diabetes mellitus is not considered to be a radiogenic disease. 

The Veteran also brought in a February 2008 article from Human and Experimental Toxicology 2 titled " Low-dose radiation and its clinical implications Diabetes".  This article actually states "The available data indicated that pre-exposure of mice to low dose radiation (LDR) reduced the incidence of alloxan-induced diabetes and also delayed onset of hyperglycemia in diabetes-prone non-obese diabetic Mice".  This article implies a preventive effect of low dose radiation on the development of diabetes.  She concluded by reiterating that the Veteran's diabetes mellitus is less likely as not caused by or related to the ionizing radiation exposure in the service or otherwise caused by his military service.  See May 2012 VA Examination.

The VA physician provided negative opinions for the 3 questions posed.  Namely, whether the Veteran's diabetes mellitus is related to service, whether diabetes mellitus is a radiogenic disease, and whether diabetes mellitus is related to ionizing radiation.  As shown in her explanation noted above, the physician considered the Veteran's records, medical history, and medical literature in rendering her opinions.  She also considered and discussed evidence submitted in support of the claim, such as Dr. T. O's opinions and articles the Veteran submitted, and noted what was and was not persuasive.  

The VA compensation examiner's unfavorable opinions constitute compelling evidence against the claim for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As the only competent evidence in favor of the claim is found to have less probative value than the VA opinions, the evidence is not in equipoise.  As such, a preponderance of the evidence is against the claim for service connection and the benefit-of-the-doubt doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).


ORDER

Service connection for diabetes mellitus, type 2 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


